DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 15-26, and 28-34 are pending. 
In the applicant’s amendment:
Claim 15 (and thereby dependent claims 16-26 and 28-34) are amended.
Claim 27 is canceled. 
Claim 35 is added.

The applicants have amended the claims that includes changes to correct the issues raised by the previous 112 rejection of the claims.  These are noted and persuasive and thus the rejection of the claims based upon 35 USC 112 are now withdrawn.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive in light of the new reference provided in the latest IDS submitted on 11/24/2020.  The applicants have made arguments concerning the claimed invention over the prior art references.  Particularly regarding the first and second crushed materials and of the different strati are to be formed and placed within the mold in a predetermined order, position, sequence, and amount, and further arguments concerning low flowability concerning the materials mixing.
In regards to the claimed downloading of the masses in forming the desired design of the stone, this can be seen in the Yang reference (cited in the latest IDS), with the teachings of “downloading” different masses in a predetermined order for a desired design of stone within a mold, see teaching below.  This concept is applied as seen below teaches the claimed methods, while the Cruz reference is relevant in the teachings of forming of a powdered stone with resin combination step which is a known step in preparation to the materials and can be applied to the method of Yang.
The argument regarding the not involving any mechanical system is noted, however, this feature does not appear to be in the claim, nor any suggestion of this feature.  The argument further of the straightforward and continuous manner is noted, however, the claimed method does not provide any indication of this nor the claimed feature of use without a mechanical mixing system, the claimed process is of a comprising language that is open limitation in regards that the prior art references can teach additional limitations.  The applicants argument concerning “simply be downloaded” is noted, however, this terminology is open for any pour or placement or depositing of the material and the specification states of ordered placing o the different strati, and this is open to any particular method in placement of the strati.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	

New claim 35 is a combination of claims 1, 17, and 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-21, 24-26, 28, and 30-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (WO 2008/000168 A1, see IDS, see also translated document) in view of Cruz (US 2008/0315448, see also EP 1905749 from IDS).
In regards to claim 15: Yang teaches of a process for making stone (see teaching of forming of 3D layered realistic stone effect, see [0233]), , thereby Yang teaches of a process for making stone, comprising:
making a first mass, comprising:
see teaching wherein the resin includes mix including stone powder, [0017]);
making a second mass:
 (In regards to mixing a second resin with a second filler, this having a different color, see teaching in [0050] regarding multiple resin with different colors and up to 20 color zones, implying of additional resin with different filler);
a step of conveying the first mass towards a mold (see );
a step of conveying the second mass to the mold (see );
a step of downloading (viewed as pouring/adding) to the mold (see molding, [0045], [0050]), in a predetermined order for a desired design of the stone, the first and second layers (see the different layers that are placed with the different colors [0050], see also Figs. 7-9); 
a step of applying pressure to the combination of the first mass and second mass in the mold (see teaching of the hydraulic or pneumatic pressure molding process equipment, [0071]); 
a step of hardening the combination of the first mass and second mass in the mold (see hardening by polymerization of the resin by means of heating, see [0015]).

	Yang does not specifically teach of the crushing of the first material for a first filler, and of crushing a second material for a second filler.

In a pertinent, related process, Cruz teaches of a process for making stone, comprising and includes making a first mass, via crushing a first material for a first filler 

	 In this regards, the preparation of the resin with filler as taught by Cruz of the crushing of the materials and mixed with the resin can be incorporated to the process taught by Yang.  Here, it would have been obvious for one of ordinary skill in the art to modify Yang, regarding the preparation of the resin with stone powder, with the teaching of crushing of material and mixed with resin as taught by Cruz as a known formation of the resin materials.  The teaching of the stone powder by Yang is noted and of this, a known preparation of such powder would include crushing of larger materials (stones).


Meanwhile, Yang teaches of two separate masses each of resin combined with a respective material (colorant/pigment materials).  Here, it would have been obvious for one of ordinary skill in the art to modify Cruz with a duplication of the process of crushing for the filler of the second material in forming the second mass, the second mass such as seen in Yang that provides two distinct masses for filling in the mold. 

In regards to the term “downloading” in claim 15 (and also in claims 21 and 22), the applicants are acting as their own lexicographer as per MPEP 2111.01 (IV).  Here, the term “downloading” is typically known for transfer of data files from one location to another.  In the instant application, as set forth by the specification, the terms of “download” and “downloading” is defined as the order of the placement of the materials in the mold (see page 7, lines 2-7).  Thereby, in the prior art references, such terms/actions of placement, positioning, pouring, etc, will also be seen as encompassing the same term set forth by the applicants. 

In regards to claim 16, wherein the step of applying pressure comprises vacuum vibro-compression. 
Yang teaching of vacuum plus vibration molding, [0073], and further see Cruz [0019], “a moulding and pressing phase of the paste in each mould carried out by vibro-compression under vacuum”.

In regards to claim 17, wherein the step of hardening comprises polymerization of the resins by heating. 
See Yang [0114], regarding the heating process of the resin, and also see Cruz [0020], “a hardening phase by polymerization of the resin by means of heating”.  The combination of Yang and Cruz would form the step of combining, molding, and hardening of the two masses to form the product.

In regards to claim 18 (dependent upon claim 17), further comprising cooling, sizing, polishing and cutting the hardened and molded combination of the first mass and the second mass obtained from the step of hardening the combination of the first and second mass.  
See Yang [0114], regarding the polishing step of the product after the pressing, heating.  Further, also see Cruz [0021] regarding the post molding/hardening processing steps of the product, “ending with a cooling calibrating, polishing and cutting phase”.  The combination of Yang and Cruz would form the step of combining and hardening of the two masses to form the product and with the further polishing, or post processing, of the product.

In regards to claim 19, wherein the first filler has a first granulometry and the second filler has a second granulometry.
See Yang in regards to the different formed layers, including layering effect, [0044], and further of forming of 3D layered realistic stone effect, see [0233], and see teaching of patterns of 3-20 multicolor pattern, see [0008]. 

In regards to claim 20, wherein the first mass differs from the second mass in at least one of granulometry, pigmentation, or composition of material.
Yang teaches of different colors, see above.
Cruz teaches that use of different percentage of each granulometry with variation of the colour and visual effect desired, so it is known that such changes can change aspects of the features.


In regards to claim 21 (dependent upon claim 20), comprising making one or more additional masses, each additional mass differing from the other in at least one of granulometry, pigmentation, or composition of material; and downloading to the mold, in a predetermined order for the desired a design of the stone, each of the additional masses.
See teaching of Yang in view of Cruz regarding the different pigmentation and/or composition of the materials.

In regards to claim 24, wherein the step of mixing the first resin with the first filler also comprises mixing a catalyser, an accelerant, and a binding material with the first filler.
See Cruz [0034], [0053], and [0056]-[0058], regarding the mixing of a catalyzer, accelerant, and biding material.

In regards to claim 25 (dependent upon claim 24), wherein the step of mixing the second resin with the second filler also comprises mixing a catalyser, an accelerant, and a binding material with the second filler.
See also Cruz [0034], and in forming the second resin with second filler, one of ordinary skill in the art can duplicate the process as already taught in the first resin in forming the second material.  Particularly with the second material being used in the same product with formation of a different color within the stone, see also the application of two materials as taught by Yang.

In regards to claim 26, wherein the stone is in a form of a tile or slab.
See Cruz [0001] regarding ”stone boards” (seen as tiles), further for the term slab, see title of Cruz, “Method of Producing Slabs of Artificial Stone…”.

In regards to claim 28, wherein first mass and the second mass each define a distinct stratum within the stone.
See Cruz, the different layers formed by the colors are distinct stratum within the stone.  


In regards to claim 30, wherein the first material and the second material comprise one or more of marble, dolomite, opaque quartz, clear quartz, silica, crystal, mirror, cristobalite, granite, albite, basalt and ferrosilicon.
See Cruz, [0005] and [0025], as the materials that already known and used in forming the rock product.

In regards to claim 31 (dependent upon claim 28), wherein a composition and granulometry in each stratum contains: 10% to 70% of micronized filler, with a granulometry between 0.1 µm to 0.75mm; 0% to 80% of crushed filler, with a granulometry between 0.76mm and 1.20mm; and 0% to 50% of crushed filler with a granulometry between 1.21 mm and 15mm.
See Cruz [0028]-[0030], these are known characteristics of the stratum.

In regards to claim 32, wherein the first resin and the second resin are thermosetting polymerization resins selected from the group consisting of unsaturated
polyester resin, methacrylate resin, epoxy resin, unsaturated polyester, vinyl resins.
See Cruz, [0006] and [0034], teaching of the thermoset resins: methyacrylate resin and unsaturated polyester.

In regards to claim 33 (dependent upon claim 28), wherein each resin is part of a total mix of each stratum in a percentage between 6% and 30% in weight.
See Cruz [0034] regarding the resins with the claimed percentages.

In regards to claim 34 (dependent upon claim 28), wherein each resin is part of a total mix of each stratum in a percentage between 7% and 20% in weight.
See ranges within Cruz, [0034], overlaps in the ranges.

In regards to claim 35, this is a combination of the limitations of claims 1, 17, and 18, and the rejection of the claim is set forth as applied to claim 18 as set forth above.

Claims 22 and 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Cruz as applied to claim 1 above, and further in view of Scardovi (WO 2005/068146, see IDS).
In regards to claim 22, wherein the steps of conveying comprise conveying the first mass and the second mass on a conveyor belt and in a predetermine order corresponding to the predetermined order for downloading to the mold the first mass and the second mass.
Yang does not particularly teach of a conveyor belt.
However, Cruz does teach of transporting the mixture to the mould via belt (conveyor belt), see [0016], though does not specifically teach of conveying first mass and second mass on a conveyor belt and in predetermined order for downloading the respective material, however, Scardovi teaches of forming veined slabs in which a conveyor aids in providing the order of materials that are to form the veins, see 3, 3’.  Cruz already teaches of the use of a belt to provide the conveying of materials.  The Scardovi teaches of the predetermined order thus forming the desired veining, see page 12, lines 16-25.  The concept of providing predetermined ordering of the different masses that are to be subjected in forming the desired product, especially for veined stone slabs, via the use of belts are known in the art.


In regards to claim 23 (dependent upon claim 22), wherein a predetermined amount of the first mass and a predetermined amount of the second mass are placed on the conveyor belt in the predetermined order, the predetermined amounts and order of placement determining a strata of the first mass and the second mass in the stone.
See Scardovi above regarding the predetermined order for the masses to be placed upon a conveyor belt.

Claim 29 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang in view of Cruz as applied to claim 15 above, and further in view of Schultze-Kraft (US 5364672, see IDS).
In regards to claim 29, wherein, following the hardening step, the stone has veins with widths of between 10 to 3400 mm and lengths of between 100 to 3400 mm.
	Yang in view of Cruz do not teach of the specific width and length of the veins in the stone.
	However, as set forth in Schultze-Kraft, the formed products having layers that are cast upon each other to form veins (see Figure 5, and also Col. 14, lines 41-56) include teaching of the final formation of the product in 1m x 1m x .006 m dimensions (see Col. 15, lines 20-37, particularly lines 36-37).  The 1m x 1m (or 1000 mm length 
	It would have been obvious to modify Yang in view of Cruz with the veins with dimensions as taught by Schultz-Kraft having the final dimension that fall within the claimed ranges, particularly based upon the casting of the layers in the process and also in the final post processing in the formation of the product which can be varied via the cutting process in forming the dimensions.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/24/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744